It appears that after Hancock had been summoned to appear before the State Attorney, and had done so, and had testified at length, he was later on informed against for both larceny and embezzlement. Some time later, the charge of larceny was dropped. The servant and custodian of the personal property or funds of another, who appropriates or converts them to his own use, may be guilty of both larceny and embezzlement, and may be prosecuted for either offense. See Fitch v. State, 135 Fla. 361,  185 So. 435, 125 A. L. R. 360.